AFFIRM; and Opinion Filed December 1, 2015.




                                        S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      No. 05-14-00690-CV

                        WILLIAM T. DICKSON, Appellant
                                     V.
                    AMERICAN ELECTRIC POWER, INC. AND
               PUBLIC SERVICE COMPANY OF OKLAHOMA, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC 14-04316

                            MEMORANDUM OPINION
                       Before Justices Lang-Miers, Brown, and Schenck
                                Opinion by Justice Lang-Miers
       Appellant William T. Dickson, an attorney, sued appellees American Electric Power, Inc.

(AEP) and Public Service Company of Oklahoma (PSO), alleging that appellees interfered with a

contingent fee contract between Dickson and his client.      Appellees moved for summary

judgment and the trial court granted their motion and dismissed Dickson’s claims. Dickson

appeals from that order. We affirm.

                                        BACKGROUND

       Dickson represented B. Willis, C.P.A. in numerous state and federal lawsuits in

Oklahoma against PSO and others that arose from PSO’s condemnation of an easement on

Willis’s property for the construction of a railroad track. The lengthy factual and procedural

background of the Oklahoma cases is set forth in our opinion in Dickson v. BNSF Railway Co.,
05-14-01575-CV, 2015 WL 6777876 (Tex. App.—Dallas November 6, 2015, no pet. h.) (mem.

op.), as well as in two Tenth Circuit opinions, B. Willis, C.P.A., Inc. v. Public Service Co. of

Oklahoma, 511 Fed. Appx. 753 (10th Cir. 2013), and B. Willis, C.P.A., Inc. v. BNSF Railway

Corp., 531 F.3d 1282 (10th Cir. 2008). We do not recount that history in detail here because it is

not germane to our disposition of this appeal. In a nutshell, Willis fought the condemnation on

multiple fronts and lost. After more than two decades of litigation, summary judgment was

granted against Willis, and Dickson was ordered to pay sanctions of $ 152,281.57 in attorney’s

fees and $1,324.84 in expenses pursuant to 28 U.S.C. § 1927 for what the Tenth Circuit

described as “objectively unreasonable conduct.”

       In the instant case, Dickson sued PSO and its parent company, AEP, among others,

alleging that they interfered with his contingent fee contract with Willis. More specifically,

Dickson alleged that appellees went around Dickson and convinced Willis to dismiss his appeal

of the summary judgment ruling in exchange for appellees’ agreement to dismiss a pending

motion for sanctions against Willis. Dickson asserted claims against appellees seeking actual

and exemplary damages for four claims under Oklahoma law: (1) “Breach of Legal Duty under

23 O.S. § 3,” (2) tortious interference with contract, (3) tortious interference with prospective

economic advantage, and (4) abuse of process. Appellees moved for summary judgment on

multiple grounds and the trial court granted their motion without stating the basis for its ruling.

                                        ISSUES ON APPEAL

       On appeal Dickson argues that the trial court erred when it granted summary judgment in

favor of appellees. Dickson phrases his issues on appeal as follows:

       1.      Summary Judgment was improper.

       2.      Dickson’s claims against AEP/PSO were not precluded by the [sic] either
               the rulings of the U.S. District Court or the Oklahoma state condemnation
               action.


                                                –2–
       3.     Dickson has a claim against PSO for circumventing Dickson and
              interfering with his contract.

                        APPLICABLE LAW AND STANDARD OF REVIEW

       We review a trial court’s decision to grant summary judgment de novo. Natividad v.

Alexsis, Inc., 875 S.W.2d 695, 699 (Tex. 1994). In reviewing a trial court’s ruling on a motion

for summary judgment, we accept as true all evidence favoring the nonmovant, indulging every

reasonable inference and resolving all doubts in the nonmovant’s favor. Nixon v. Mr. Prop.

Mgmt. Co., 690 S.W.2d 546, 548–49 (Tex. 1985). A defendant seeking summary judgment must

negate as a matter of law at least one element of each of the plaintiff’s theories of recovery or

plead and prove as a matter of law each element of an affirmative defense. See Centeq Realty,

Inc. v. Siegler, 899 S.W.2d 195, 197 (Tex. 1995).       If the defendant establishes a right to

summary judgment, the burden shifts to the plaintiff to present evidence that raises a genuine

issue of material fact precluding summary judgment. See id. A conclusory argument raised in

response to a motion for summary judgment is not sufficient to raise a genuine issue of material

fact. See, e.g., Pace v. Whatley, No. 04-13-00136-CV, 2014 WL 954755, at *3 (Tex. App.—San

Antonio Mar. 12, 2014, no pet.) (mem. op.).

       When a motion for summary judgment asserts several independent grounds and the trial

court’s order granting summary judgment does not specify the ground or grounds on which it

was based, a party who appeals that order must negate all possible grounds upon which the order

could have been based by either asserting a separate issue challenging each possible ground, or

asserting a general issue that the trial court erred in granting summary judgment and within that

issue providing argument negating all possible grounds upon which summary judgment could

have been granted. See Borsella v. Whitis, No. 05-06-00617-CV, 2007 WL 2325813, at *2 (Tex.

App.—Dallas Aug. 15, 2007, no pet.) (mem. op.) (citing Malooly Bros., Inc. v. Napier, 461
S.W.2d 119, 121 (Tex. 1970)). If an appellant does not challenge each possible ground on which

                                              –3–
summary judgment could have been granted, we must uphold the summary judgment on the

unchallenged ground. See Adams v. First Nat’l Bank of Bells/Savoy, 154 S.W.3d 859, 875 (Tex.

App.–Dallas 2005, no pet.) (“[A] reviewing court will affirm the summary judgment as to a

particular claim if an appellant does not present argument challenging all grounds on which the

summary judgment could have been granted.”).

                                            ANALYSIS

       Although Dickson phrases his first issue as a general issue challenging the entire

summary judgment ruling on all four of his claims, in his brief he does not address three of his

claims-“Breach of Legal Duty under 23 O.S. § 3,” tortious interference with prospective

economic advantage, or abuse of process. As a result, Dickson has waived any error as to those

claims and we do not address them. See Ontiveros v. Flores, 218 S.W.3d 70, 71 (Tex. 2007) (per

curiam) (if trial court grants summary judgment on multiple claims, and appellant does not assert

error on appeal as to some claims, appellant waives error as to those claims).

       Dickson has also waived any error as to the summary judgment in favor of AEP. In

appellees’ motion for summary judgment, AEP moved for traditional summary judgment on the

ground that it is not liable in the capacity in which it has been sued. More specifically, AEP

argued, and submitted summary judgment evidence to demonstrate, that it is a holding company

that “has no employees and therefore could not engage in any of the conduct alleged by

[Dickson].” Dickson does not challenge this ground for summary judgment on appeal. As a

result, we must affirm the summary judgment as to AEP on this unchallenged ground. See

Holloway v. Starnes, 840 S.W.2d 14, 23 (Tex. App.—Dallas 1992, writ denied) (if summary

judgment may have been rendered, properly or improperly, on ground not challenged on appeal,

judgment must be affirmed); Ellis v. Precision Engine Rebuilders, Inc., 68 S.W.3d 894, 898

(Tex. App.—Houston [1st Dist.] 2002, no pet.) (when party moves for summary judgment on

                                               –4–
several grounds, appealing party must assign error to each ground, or judgment will be affirmed

on ground about which no complaint is made).

       What remains for us to analyze is Dickson’s claim against PSO for tortious interference

with contract. “A party alleging tortious interference must prove four elements to sustain its

claim: (1) that a contract subject to interference exists; (2) that the alleged act of interference was

willful and intentional; (3) that the willful and intentional act proximately caused damage; and

(4) that actual damage or loss occurred.” ACS Investors, Inc. v. McLaughlin, 943 S.W.2d 426,

430 (Tex. 1997).

       With respect to Dickson’s claim for tortious interference with contract, PSO challenged,

among other things, the element of damages. More specifically, in its motion for summary

judgment, PSO argued that Dickson “has suffered no damages caused by any alleged conduct of

[PSO], including settlement of PSO’s claim for attorneys fees against Willis” because the

underlying case at issue was dismissed on the merits by the trial court.

       In response to PSO’s argument, Dickson argued that he was damaged when PSO

wrongfully convinced Willis to abandon a “slam dunk” appeal of the underlying case, and that

Dickson’s damages “are equal to the fee he would have recovered” if Willis had not dismissed

the appeal. On appeal, Dickson makes a similar argument:

       The amount of Dickson’s damages that resulted from the tortious acts of [PSO]
       depends on the resolution of “the case within the case,” i.e., what would have
       been the outcome of the appeal had not [PSO] tortiously interfered with
       Dickson’s contract making it impossible to earn his fee.

(Emphasis original.) He then argues that summary judgment was “woefully inappropriate”

because what would have been the outcome of the appeal “remains to be determined.”

       Dickson’s summary judgment response below that the appeal was a “slam dunk” is

conclusory because it does not provide the underlying facts to support it. See, e.g., Eberstein v.

Hunter, 260 S.W.3d 626, 630 (Tex. App.—Dallas 2008, no pet.) (“A conclusory statement is one
                                                 –5–
that does not provide the underlying facts to support the conclusion.”). As the Texas Supreme

Court has explained, conclusory statements do not create a question of fact to defeat summary

judgment. See, e.g., Elizondo v. Krist, 415 S.W.3d 259, 264 (Tex. 2013). As a result, Dickson

did not meet his burden to raise a genuine issue of material fact as to his claim against PSO for

tortious interference.

                                         CONCLUSION

       We resolve Dickson’s issues against him and affirm the trial court’s judgment.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE

140690F.P05




                                              –6–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

WILLIAM T. DICKSON, Appellant                        On Appeal from the 193rd Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-00690-CV         V.                        Trial Court Cause No. DC 14-04316.
                                                     Opinion delivered by Justice Lang-Miers.
AMERICAN ELECTRIC POWER, INC.                        Justices Brown and Schenck participating.
AND PUBLIC SERVICE COMPANY OF
OKLAHOMA, Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

     It is ORDERED that appellee American Electric Power, Inc. and Public Service
Company of Oklahoma recover their costs of this appeal from appellant William T. Dickson.


Judgment entered this 1st day of December, 2015.




                                               –7–